DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to the amendment filed on 06/18/2021.  Claims 22-43 are pending.  Claims 22, 28, and 33 are independent.  Claims 41-43 have been newly added.
Claim Objections
Claims 28-30 and 32 are objected to because of the following informalities:  
a) Claim 28, line 11, the limitation “the second elongate tubular” should be amended to --the second elongate tubular member--.
b) Claim 28, line 14, the limitation “the second elongate tubular” should be amended to --the second elongate tubular member--.
c) Claim 29, line 3, the limitation “the second elongate tubular” should be amended to --the second elongate tubular member--.
d) Claim 30, line 4, the limitation “the second elongate tubular” should be amended to --the second elongate tubular member--.
e) Claim 32, line 3, the limitation “the second elongate tubular” should be amended to --the second elongate tubular member--.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Where the structure of the alignment features and mating features described in the specification are a window/mark on the different tubular members; where the mark becomes visible through the window, or where the proximal ends of the second tubular member has a mating shaped structure to mate with the proximal end of the handle of the first tubular member, such as a recess and protrusion and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 22-26, 28, 29, 32-38 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Harvie et al. (US 2006/0149280)
Regarding claim 22, Harvie discloses a surgical system (Ref 420; Figures 2-2K; 22-28A), comprising: a first elongate tubular member having an inner lumen extending longitudinally therethrough (Ref 430), the first elongate tubular member having a notch formed through a sidewall thereof, the notch extending proximally from a distal end of the first elongate tubular member along a partial longitudinal length thereof (Figure 25, 25A; Ref 430, where a notch is formed for example near Ref 470 between two of the points Ref 442), the notch being in communication with the inner lumen to allow a 
Regarding claim 23, Harvie discloses that the first alignment feature is a mating feature at a proximal end of the first elongate tubular member ( see 112 6th paragraph interpretation above: wherein given the second alternative interpretation: Figure 24; Para [0149]; Ref 435; where the first alignment feature is provided by the interior stepped shape recess of Ref 435 and is a mating feature at the proximal end of Ref 430), the second alignment feature is a mating feature at a proximal end of the second 
Regarding claim 24, Harvie discloses that the first alignment feature is a window in a side wall of the first elongate tubular member (Where given the first interpretation: Figures 25, 25a show that the alignment features is a window Ref 468, 474 in a side wall of the first elongate tubular member), the second alignment feature is a mark formed on the second elongate tubular member (Where given the first interpretation: Figures 25, 25A show that the second alignment feature is a lip Ref 472 on the second elongate tubular member Ref 444, that marks a position of a distal end of the second elongate tubular member and is therefore interpreted as a mark), and the first and second alignment features align by the mark becoming visible through the window  during the advancement of the second elongate tubular member along the inner lumen of the first elongate tubular member (Figure 25, Ref 468, 474, 472; where the mark Ref 472 becomes visible through the window formed by Ref 468, 474 as the second elongate tubular member Ref 444 advances along the inner lumen of the first elongate tubular member Ref 430 and therefore the first and second alignment features align during advancement of Ref 444 along 430).  
Regarding claim 25, Harvie discloses a bone drill configured to be inserted into the inner lumens of the first and second elongate tubular members with the distal end of the second elongate tubular positioned adjacent to the notch within the inner lumen of the first elongate tubular member (Para [0021], [0028], [0030], [0031], [0085], [0148], [0155]; where para [0148] shows that the lumen Ref 432 is dimensioned to receive a drill for drilling a hole in bone and para [0155] shows that the distal end of the second elongate tubular member is positioned adjacent to the notch when the drill is to be inserted through the lumen and therefore the drill is configured to be inserted into the inner lumens of the first and second elongate tubular members with the distal end of the second elongate tubular member positioned adjacent the notch ).  
Regarding claim 26, Harvie discloses a suture (Ref 452) configured to extend longitudinally along the first elongate tubular member within the inner lumen of the first elongate tubular member in a gap (gap at 466, see figures below, the gap is formed between an inner wall of the first elongate tubular member 430 and the second elongate /tubular member 444 as shown in figures below) formed between an inner wall (see first figure below) of the first elongate tubular member and an outer wall (see first figure below, the outer wall of 444 includes outer side walls) of the second elongate tubular member and extend outside the first elongate tubular member through the notch (Para [0152]; Figures 28 and 33 show that the suture extends longitudinally along the first elongate tubular member 430 within the inner lumen of the first elongate tubular member in a gap formed between an inner wall of the first elongate tubular member Ref 430 and an outer wall of the second elongate tubular member Ref 444 along channel 

    PNG
    media_image1.png
    532
    772
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    443
    683
    media_image2.png
    Greyscale

Regarding claim 28, Harvie discloses a surgical system (Ref 420; Figures 2-2K; 22-28A), comprising: a first elongate tubular member having an inner lumen extending longitudinally therethrough (Ref 430), the first elongate tubular member having a notch formed through a sidewall thereof, the notch extending proximally from a distal end of the first elongate tubular member along a partial longitudinal length thereof (Figure 25, 25A; Ref 430, where a notch is formed for example near Ref 470 between two of the points Ref 442), the notch being in communication with the inner lumen (Figures 25, 25A, 28; where the notch formed near Ref 470 between two of the points Ref 442 is in communication with the inner lumen of Ref 430), and the first elongate tubular member being configured to be advanced into a body of a patient until the distal end of the first elongate tubular member engages bone (Ref 442; where Figures 2-2K, 4-4G, 5-5F, 12-
Regarding claim 29, Harvie discloses that contact of a proximal end of the first elongate tubular member (Wherein given the second alternative interpretation: Figure 24; Para [0149]; proximal end of the first elongate tubular member Ref 435/430; has an interior stepped shape recess Ref 435) with a proximal end of the second elongate tubular member (Wherein given the second alternative interpretation: Figures 23A, 24, 26 show that the proximal end of the second elongate tubular member Ref 464, 436, 444 forms a protrusion that contacts the interior stepped shape of Ref 435) automatically positions the distal end of the second elongate tubular adjacent to the notch within the inner lumen of the first elongate tubular member (Wherein given the second alternative interpretation: the contact between Ref 435, 464/436 as shown in Figures 23A, 24 allow the distal end of the second elongate tubular member to automatically be in a position where the distal end of Ref 444 is adjacent to the notch within the inner lumen of Ref 430).  
Regarding claim 32, Harvie discloses a bone drill configured to be inserted and rotated within the inner lumens of the first and second elongate tubular members with the distal end of the second elongate tubular positioned adjacent to the notch within the inner lumen of the first elongate tubular member (Para [0021], [0028], [0030], [0031], 
Regarding claim 33, Harvie discloses a surgical method, comprising: positioning an outer guide (Ref 430) within a body of a patient such that a distal end of the outer guide engages bone (where Figures 2-2K, 4-4G, 5-5F, 12-12I, 13-13J, 14-14D; [0146], [0149]; where Para [00146] shows that the guide of Figures 22-32 is an alternate 
Regarding claim 34, Harvie discloses that the distal end of the inner lumen (Ref 444) is advanced distally along the inner lumen of the outer guide (Ref 430) until an alignment feature (see 112 6th paragraph interpretation above: A first interpretation of the alignment feature: Figures 25, 25A; Ref 472 forms a marking; A second alternative interpretation of the alignment feature: Figures 23A, 24, 26; where Ref 464, 436 form a protrusion) of the inner guide (Ref 444) indicates that the distal end of the inner guide is positioned adjacent to the notch (Given the first interpretation: where Figure 25 shows that the inner guide Ref 444 is advanced distally along the inner lumen of the outer 
Regarding claim 35, Harvie discloses that the alignment feature (see 112 6th paragraph interpretation above: where given the second alternative interpretation of the alignment feature: Figures 23A, 24, 26; where Ref 464, 436 form a protrusion) indicates that the distal end of the inner guide (Ref 444) is positioned adjacent to the notch (where the notch is formed near Ref 470 in Figure 25 and between two points Ref 442) by the alignment feature of the inner guide (see 112 6th paragraph interpretation above: the second alternative interpretation of the alignment feature: Figures 23A, 24, 26; where Ref 464, 436 form a protrusion) coming into contact with an alignment feature at a proximal end of the outer guide (see 112 6th paragraph interpretation: Wherein given the second alternative interpretation: Figure 24; Para [0149]; Ref 435; where an alignment feature is provided by the interior stepped shape recess of Ref 435 at the proximal end of Ref 430; where Figures 23A, 24 show that Ref 435, 464/436 come into mating contact with one another and the inner guide is positioned adjacent to the notch).  
Regarding claim 36, Harvie discloses that the alignment feature of the inner guide (Ref 444) is a mark formed on the inner guide (Where given the first interpretation: Figures 25, 25A show that the alignment feature is a lip Ref 472 on the inner guide Ref 444, that marks a position of a distal end of the inner guide and is therefore interpreted as a mark formed on the inner guide), and alignment feature indicates that the distal end of the inner guide is positioned adjacent to the notch (where the notch is formed near Ref 470 in Figure 25 and between two points Ref 442) by becoming visible through a viewing window in the side wall of the outer guide during the advancement of the distal end of the inner guide distally along the inner lumen of the outer guide (Figure 25, Ref 468, 474, 472; where the mark Ref 472 becomes visible through the window formed by Ref 468, 474 in the side wall of the outer guide Ref 430 as the inner guide Ref 444 advances distally along the inner lumen of the outer guide Ref 430).  
Regarding claim 37, Harvie discloses coupling the suture (Ref 452) to soft tissue (Figures 2-2K, 4-4G, 5-5F, 12-12I, 13-13J, 14-14D, 34) before the rotation of the drill (Figure 2E-F; 4E-F; where Para [0085]; shows that the drill is rotated as desired to cut a cavity in the bone).  
Regarding claim 38, Harvie discloses that the suture (Ref 452) positioned between the outer surface of the inner guide (Ref 444) and the inner surface of the outer guide (Ref 430; Para [0152]; Figures 28; where Figure 28 shows that the suture extends between an inner surface of the outer guide Ref 430 and an outer surface of the inner guide Ref 444 along channel Ref 466) and has terminal ends extending proximally from a proximal end of the outer guide (Figure 24; Ref 452; where the .  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 27, 31, 39-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harvie et al. (US 2006/0149280).
Regarding claims 27 and 31, Harvie discloses all of the claimed limitations above including a suture configured to be advanced distally through the inner lumens of the first and second elongate tubular members and teaches that a flowable material can be used to help anchor the suture into bone (Figures 29-33) but in the embodiment of Figures 22-32, Harvie fails to disclose a suture anchor that is configured to be advanced distally through the lumens of the tubular members while coupled to the suture.
However, in alternate sections of Harvie, Harvie teaches that the flowable material can be used in addition to a conventional bone anchor; where the delivery system can deliver a suture and/or a bone anchor; where in some cases it may be desirable to use the flowable material to supplement the anchoring provided by a conventional anchor (Para [0007], [0008], [0030], [0190]); where Harvie additionally 
Since Harvie in the embodiment of Figures 22-32 discusses the use of a flowable material to help anchor the suture into bone and in alternate sections discusses that the flowable material can be used in addition to a conventional bone anchor and in Figures 39-39C and Para [0190],[0199] show that a suture anchor that can be coupled to the suture and advanced distally through the inner lumens of the system, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of Figures 22-32 to include the use of a conventional suture anchor that would be threaded onto ends of the suture and advanced through the lumen of the delivery system of Figures 22-32 as suggested by Harvie at Para [0007]-[0008], [0030], [0190], since such a modification would enhance anchoring of the suture to the site by allowing the flowable material of the embodiment to help supplement the anchoring provided by a convention anchor.
Regarding claim 39, Harvie discloses all of the claimed limitations above including a drill cutting a hole in bone (Para [0155]) and a suture configured to be advanced distally through the inner lumens of the first and second elongate tubular members (Ref 452) and teaches that a flowable material can be used to help anchor the 
However, in alternate sections of Harvie, Harvie teaches that the flowable material can be used in addition to a conventional bone anchor; where the delivery system can deliver a suture and/or a bone anchor; where in some cases it may be desirable to use the flowable material to supplement the anchoring provided by a conventional anchor (Para [0007], [0008], [0030], [0190]); where Harvie additionally teaches that advancing an anchor (Ref 714) onto ends of a suture (Figure 39B,C; Ref 700; Para [0190]) along the lumen of the tubular member of the delivery system (Ref 702) and into the hole with the suture anchor being coupled to the suture (Para [0190], [0199]; Figure 39B; where the suture anchor Ref 714 slides down the suture through the lumen of the delivery system).  
Since Harvie in the embodiment of Figures 22-32 discusses the use of a flowable material to help anchor the suture into bone and in alternate sections discusses that the flowable material can be used in addition to a conventional bone anchor and in Figures 39-39C and Para [0190],[0199] show that a suture anchor that can be coupled to the suture and advanced distally through the inner lumens of the system, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of Figures 22-32 to include the use of a conventional suture anchor that would be threaded onto ends of the suture and advanced through the lumen of the delivery system of Figures 22-32 as suggested by Harvie at Para [0007]-[0008], [0030], [0190], since such a modification would enhance anchoring of the suture to the site by 
Regarding claim 40, Harvie discloses that the suture (Ref 452) is coupled to soft tissue (Figures 2-2K, 4-4G, 5-5F, 12-12I, 13-13J, 14-14D, 34), and the method further comprises tensioning the suture to pull the soft tissue closer to the anchor in the hole (Para [0020], [0023], [0030], [0146], [0172]).   
Claim 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harvie et al. (US 2006/0149280) as applied to claim 28 above, and further in view of Philippon et al. (US Pub. No.: 2008/0058816).
Regarding claim 30, Harvie discloses all the limitations of claim 28 as taught above but fails to disclose a mark formed on the second elongate tubular member becoming visible through a window formed in the first elongate tubular member during the advancement of the second elongate tubular member along the inner lumen of the first elongate tubular member indicates that the distal end of the second elongate tubular is adjacent to the notch within the inner lumen of the first elongate tubular member; and the window has an enclosed perimeter defined by a side wall of the first elongate tubular member.
Philippon teaches, in the same field of endeavor (surgical system), a mark (41c, Fig. 14) formed on an elongate inner member (40, Fig. 14) becoming visible through a window (15, Fig. 15; alternatively, 35, Fig. 5A) formed in a first outer elongate tubular member (shaft member of 10, Figs. 1 and 14; alternatively, shaft member of 30, Fig. 5A). during the advancement of the elongate inner member along the inner lumen of the first elongate tubular member indicates that the distal end of the elongate inner member 
At the time of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the system to include a mark formed on the elongate inner member (which would be the second elongate tubular member in the modified invention) becoming visible through a window formed in the first outer elongate tubular member during the advancement of the elongate inner member along the inner lumen of the first elongate tubular member indicates that the distal end of the second elongate tubular is adjacent to the notch within the inner lumen of the first elongate tubular member; and the window has an enclosed perimeter defined by a side wall of the first elongate tubular member as taught by Philippon in order to obtain the advantage of easily identify the location of the inner member relative to the distal end of the outer tubular member and the bone hole (Philippon, Para. [0053]).
Claim(s) 41 and 43 is/are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Harvie et al. (US 2006/0149280).
Regarding claim 41, Harvie discloses that the inserting of the distal end of the inner guide into the inner lumen of the outer guide includes introducing the distal end of the inner guide into an opening (Fig. 23A) in a proximal end of the outer guide that defines an open proximal end (Fig. 23A) of the inner lumen of the outer guide (Figs. 23A and 26, based on Figures 26 and 23A, the distal end of the inner guide is inherently inserted, e.g. during the assembling process, into an opening in a proximal end of the 
Regarding claim 43, Harvie discloses a proximal end of the first elongate tubular member has an opening (Fig. 23A) formed therein that defines an open proximal end (Fig. 23A) of the inner lumen of the first elongate tubular member; and the insertion of the second elongate tubular member into the inner lumen of the first elongate tubular member includes the distal end of the second elongate tubular member being introduced into the inner lumen of the first elongate tubular member through the open proximal end (Figs. 23A and 26, based on Figures 26 and 23A, the distal end of the second elongate tubular member is inherently inserted, e.g. during the assembling process, into an opening in a proximal end of the first elongate tubular member that defines an open proximal end of the inner lumen of the first elongate tubular member because the mount 464 of the second elongate tubular member is larger than distal opening of the first elongate tubular member and would not be able to inserted into the first elongate tubular member through the distal end of the first elongate tubular .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 33, 38, 39 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 11, 12 of U.S. Patent No. 9,788,844.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the limitations of claims 33, 38, 39 can be found in claims 11 and 12 of Patent ‘844.  
claim 33, a surgical method, comprising: positioning an outer guide within a body of a patient such that a distal end of the outer guide engages bone (see positioning outer guide step of claim 11 of ‘844); inserting a distal end of an inner guide into an inner lumen of an outer guide such that a suture in the inner lumen of the outer guide is positioned between an outer surface of the inner guide and an inner surface of the outer guide (see inserting an inner guide step of claim 11 of ‘844), the inner lumen extending longitudinally along the outer guide (see the positioning outer guide step of claim 11 of ‘844), the outer guide having a notch formed in a side wall thereof at the distal end of the outer guide (see the notch limitation in claim 11 of ‘844) , and the suture extending through the notch from inside the inner lumen (see claim 12 of ‘844); advancing the 
 claim 38, the suture positioned between the outer surface of the inner guide and the inner surface of the outer guide and has terminal ends extending proximally from a proximal end of the outer guide (see lines 2-5 of claim 11 of ‘844; where suture ends that are positioned outside of the patient’s body are extending proximally from a proximal end of the outer guide).  
claim 39, the drill cuts a hole in bone (see after the inserting of the inner guide step of claim 11 of ‘844), and the method further comprises advancing an anchor along the inner lumens of the inner guide and outer guide and into the hole, the anchor being coupled to the suture (see while maintaining outer guide step of claim 11 of ‘844).


Claims 22, 23, 25, 26, 28 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 2 of U.S. 9,788,844 in view of Harvie et al. (US 2006/0149280).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the limitations of claims 22/23/26, 28 can be found in claims 1 of Patent ‘844.  The limitations of claims 25 can be found in claims 2 of Patent ‘844.  
Claim 22, 26, 28 a surgical system comprising: a first elongate tubular member having an inner lumen extending longitudinally therethrough (see the tubular outer drill guide of claim 1 in ‘844), the first elongate tubular member having a notch formed through a sidewall thereof, the notch extending proximally from a distal end of the first elongate tubular member along a partial longitudinal length thereof (see the slot of claim 1 in ‘844), the first elongate tubular member having a first alignment feature (see the second mating feature in claim 1 in ‘844); and a second elongate tubular member having an inner lumen extending longitudinally therethrough (see the tubular inner drill guide in claim 1 in ‘844), the second elongate tubular member having a second alignment feature (see the first mating feature of claim 1 in ‘844), and the second elongate tubular member being configured to be inserted into the inner lumen of the first elongate tubular member (see the tubular inner drill guide in claim 1 in ‘844) and advanced distally along the inner lumen of the first elongate tubular member until the first alignment feature aligns with the second alignment feature (see the first and second mating features in claim 1 in ‘844), thereby indicating that a distal end of the second elongate tubular is positioned adjacent to the notch within the inner lumen of the first elongate tubular member (see last paragraph of claim 1 in ‘844; where the distal end of the inner drill guide is in a specific position with respect to the slot and therefore is positioned adjacent the slot/notch), a suture configured to, with the distal end of the 
 
Claim 1 of Patent ‘844 fails to claim that the notch being in communication with the inner lumen to allow a suture within the inner lumen to extend outside the first elongate tubular member through the notch or that the first elongate tubular member being configured to be advanced into a body of a patient until the distal end of the first elongate tubular member engages bone.
However Harvie teaches that it is well known for a notch of a surgical system for attaching soft tissue to bone to be in communication with an inner lumen to allow a suture within the inner lumen to extend outside the tubular member through the notch (Figures 25, 25A, 28; where the notch formed near Ref 470 between two of the points Ref 442 is in communication with the inner lumen of Ref 430 and is capable of allowing a suture to extend outside the first tubular member through the notch see for example Figure 28), and teaches that it is known for a first elongate tubular member to be configured to be advanced into a body of a patient until the distal end of the first elongate tubular member engages bone (Ref 442; where Figures 2-2K, 4-4G, 5-5F, 12-
Since Patent ‘844 and Harvie teach similar surgical system for attaching soft tissue to bone and Harvie additionally teaches that it is well known for a notch in the system to be in communication with an inner lumen to allow a suture to extend through the notch and for the elongate tubular member of the system to be advanced until the distal end of the tubular member engages bone, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included the notch being in communication with an inner lumen to allow a suture to extend through the notch and for the elongate tubular member to be advanced until the distal end engages bone, in order to allow the system to be in proper position and configuration for attaching soft tissue to bone.

claim 23, the first alignment feature is a mating feature at a proximal end of the first elongate tubular member (see the second mating feature in claim 1 of ‘844), the second alignment feature is a mating feature at a proximal end of the second elongate tubular member (see the first mating feature in claim 1 of ‘844), and the first and second alignment features align by coming into mating contact with one another (see the mating features of claim 1 of ‘844).  
claim 25, a bone drill configured to be inserted into the inner lumens of the first and second elongate tubular members with the distal end of the second elongate tubular positioned adjacent to the notch within the inner lumen of the first elongate tubular member (see claim 2 of ‘844).  
Allowable Subject Matter
Claim 42 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 06/18/2021 have been fully considered but they are not persuasive.  In response to the argument(s) regarding the rejection on claim 22 on pages 9-10 of the remarks, the delivery tube 444 is not fixedly mounted to the outer tube 430.  As shown in Figures 25 and 25A, the delivery tube 444 can be moved distally relative to the outer tube 430.  Therefore, the second elongate tubular member 444 is fully capable of being inserted into the inner lumen of the first elongate tubular member 430, such that the second elongate tubular member 444 is inserted further into the inner lumen of first elongate tubular member 430 from the configuration shown in Fig. 25 to the configuration shown in Fig. 25A.
In response to the argument(s) regarding the rejection on claim 23 on pages 10-12 of the remarks, Harvie discloses that the first alignment feature is a mating feature at a proximal end of the first elongate tubular member (see 112 6th paragraph interpretation above: wherein given the second alternative interpretation: Figure 24; Para [0149]; Ref 435; where the first alignment feature is provided by the interior stepped shape recess of Ref 435 and is a mating feature at the proximal end of Ref 430, see figure below), the second alignment feature is a mating feature at a proximal end of the second elongate tubular member (see 112 6th paragraph interpretation above: Wherein given the second alternative interpretation: Figures 23A, 24, 26; where 

    PNG
    media_image3.png
    599
    709
    media_image3.png
    Greyscale


In response to the argument(s) regarding the rejection on claim 26 on pages 13-14 of the remarks, Harvie discloses a suture (Ref 452) configured to extend longitudinally along the first elongate tubular member within the inner lumen of the first elongate tubular member in a gap (gap at 466, see figures below, the gap is formed between an inner wall of the first elongate tubular member 430 and the second elongate /tubular member 444 as shown in figures below) formed between an inner wall (see first figure below) of the first elongate tubular member and an outer wall (see first figure below, the outer wall of 444 includes outer side walls) of the second elongate tubular member and extend outside the first elongate tubular member through the notch (Para [0152]; Figures 28 and 33 show that the suture extends longitudinally along the first elongate tubular member 430 within the inner lumen of the first elongate tubular member in a gap formed between an inner wall of the first elongate tubular member Ref 430 and an outer wall of the second elongate tubular member Ref 444 along channel Ref 466, across the inner lumen of  second elongate tubular member 444, and that the suture can extend out through the notch).  

    PNG
    media_image1.png
    532
    772
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    443
    683
    media_image2.png
    Greyscale

	In response to the argument(s) regarding the rejection on claim 28 on pages 14-15 of the remarks, the same counter-arguments regarding claims 22 and 26 stated above are applied.
	In response to the argument(s) regarding the rejection on claim 29 on page 15 of the remarks, Harvie discloses that contact of a proximal end of the first elongate tubular member (Wherein given the second alternative interpretation: Figure 24; Para [0149]; proximal end of the first elongate tubular member Ref 435/430; has an interior stepped shape recess Ref 435) with a proximal end of the second elongate tubular member (Wherein given the second alternative interpretation: Figures 23A, 24, 26 show that the proximal end of the second elongate tubular member Ref 464, 436, 444 forms a protrusion that contacts the interior stepped shape of Ref 435) automatically positions 
In response to the argument(s) regarding the rejection on claim 30 on page 15-16 of the remarks, Harvie discloses all the limitations of claim 28 but fails to disclose a mark formed on the second elongate tubular member becoming visible through a window formed in the first elongate tubular member during the advancement of the second elongate tubular member along the inner lumen of the first elongate tubular member indicates that the distal end of the second elongate tubular is adjacent to the notch within the inner lumen of the first elongate tubular member; and the window has an enclosed perimeter defined by a side wall of the first elongate tubular member.
Philippon teaches, in the same field of endeavor (surgical system), a mark (41c, Fig. 14) formed on an elongate inner member (40, Fig. 14) becoming visible through a window (15, Fig. 15; alternatively, 35, Fig. 5A) formed in a first outer elongate tubular member (shaft member of 10, Figs. 1 and 14; alternatively, shaft member of 30, Fig. 5A). during the advancement of the elongate inner member along the inner lumen of the first elongate tubular member indicates that the distal end of the elongate inner member is adjacent to the notch within the inner lumen of the first elongate tubular member (Fig. 14 and Para. [0053]); and the window has an enclosed perimeter defined by a side wall of the first elongate tubular member (Fig. 15 or 5A).

	In response to the argument(s) regarding the rejection on claim 33 on page 16 of the remarks, Harvie discloses a surgical method, comprising: positioning an outer guide (Ref 430) within a body of a patient such that a distal end of the outer guide engages bone (where Figures 2-2K, 4-4G, 5-5F, 12-12I, 13-13J, 14-14D; [0146], [0149]; where Para [00146] shows that the guide of Figures 22-32 is an alternate instrument that can be used to perform the procedures in Harvie; where the figures listed show examples of the methods where the distal end of the guide is positioned within a body of a patient such that the distal end of the guide is engaging the bone); inserting a distal end of an inner guide into an inner lumen of an outer guide (Figures 23A, 24, 25, 25A, 26, 28, 28A; Ref 444; Para [0150]; where the figures listed show that an inner guide Ref 444 is inserted into the inner lumen of the outer guide Ref 430) such that a suture (Ref 452) in the inner lumen of the outer guide is positioned between an outer surface of the inner .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JING RUI OU/Primary Examiner, Art Unit 3771